Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 06/10/2020 after the final rejection of 03/10/2020 and the advisory action of 06/08/2020. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. No claims have been added in this submission, while claims 1, 5-6, 13, 17 have been amended and while claims 4, 10, 16 have been currently cancelled. Claims 2-3, 11 and 14-15 were previously cancelled. Thus claims 1, 5-9, 12-13 and 17-20 are currently pending for reconsideration by the Examiner and are examined below.

Allowable Subject Matter

2.	The Applicants have acknowledged the allowable subject matter indicated by the Examiner in the last office action and have accordingly incorporated previously presented claims 4 and 10 into the independent claims. The Applicant’s arguments are therefore persuasive in view of an updated search along with the claim amendments presented in this latest submission. Hence, pending claims 1, 

The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method for user-customized interpretation and translation in which a speaker's speech is subjected to voice recognition and automatic translation, thereby providing various types of interpretation and translation services in response to a user's foreign language level or request.

Most pertinent prior art:

Leydon (U.S. Patent Application Publication # 2014/0229157 A1) paragraphs 62-63 and figure 1, teaches a chat translation system including a translation server 110 comprising a translation module 116 configured to receive and service requests for machine text translation. Para 60 and figure 1, teach that the chat client systems 104 is capable of receiving chat input e.g., a chat message, from their respective users in a language and corresponding character set selected by the user e.g., based on user settings or preferences and transmitting the chat input to the chat server 108 to be relayed to another user e.g., another user at another chat client system. The chat client systems 104 is also capable of receiving chat output e.g., chat session dialogue from the chat Paragraphs 179-181, teach that the user settings include whether the audience member is multi-lingual by monitoring the audience member's chat history; whether the audience member language abilities meet or exceed a particular language confidence level and a language setting on the user device the audience member is using to participate in a user feedback opportunity e.g., default language setting for the audience member's device. Para 66 and figure 2, teach a language module 206, configured to identify the one or more languages used in connection with chat dialogue received by the CTT system 114. The language module 206 identifies the language through analysis of the content of the chat dialogue received, and obtaining language preference/settings information from the respective chat client systems e.g., chat client systems 104, involved with the chat dialogue received. Paragraphs 55-56 and 67 along with figures 2-3, teach a transformation module 208, configured to perform transformation operations on chat dialogue comprising one or more chat messages, received by the CTT system 114. The transformation operations performed by the transformation module 208 includes, without limitation, those relating to chat-speak, acronyms, abbreviations, proper nouns, common nouns, colloquialisms, and profanity. 

Frahling (U.S. Patent Application Publication # 2018/0061274 A1) in para 45, teaches that a training scenario is generated stored in a data store and 

Imran (U.S. Patent Application Publication # 2014/0342338 A1) in para 39 and figure 2, teaches a language learning system in which depending on the intended purpose e.g., learning, the content may be customized for the user. This may be done by the user, by a person other than the user or by a computer. In an application for course learning, the instructor may customize the content for a particular user based upon the user's current proficiency and/or progress in the course. For a language class, the instructor may include a particular list of 

Daas (U.S. Patent Application Publication # 2017/0220681 A1) in para 13, teaches the use of a data dictionary for language translation. Para 49 and figure 1, teach the use of an information management system 121 includes a user interface 122, an information management engine 123, system database 125, a scraping services module 130, a building blocks module 140 and an administrative module 150. The information management system 121 could be focused on a financial domain, a healthcare management domain, a legal domain, another domain management system or a combination of domains. 

Fuji (U.S. Patent Application Publication # 2007/0203688 A1) in para 65 and figure 1, teaches a bilingual example sentence database 7, which is a database which accumulates bilingual example sentences that are pairs of source language sentences written in the source language and corresponding sentences written in the target language and that have analysis information added for both the source and target language sentences. The analysis information is information that results from processing such as morpheme analysis and parsing. Para 63, teaches that when an input sentence 1 written in a source language that is input from an input device is accepted, a translated sentence in a target language is generated through a certain machine translation process in a machine translation process 2. At this point, the input sentence 1 is divided into substrings 4 through morpheme analysis executed in machine translation process. For each of the substrings 4 from which any functional word is removed, one or more candidate words are extracted from a machine translation dictionary 3. Para 66, further teaches that in this process, a candidate word is taken from the candidate word group 5, and the bilingual example sentence database 7 is searched for bilingual example sentences with the pair of the substring 4 and the taken candidate word as the search key. From the search result, occurrence information is obtained such as the number of times or frequency the candidate word appears in bilingual example sentences. Based on the occurrence information, candidate word priority 8 is calculated.

	Waibel (U.S. Patent Application Publication # 2011/0307241 A1) in paragraphs 44 and 52 along with figures 1 and 3, teaches a speech to speech translation system that incorporates a speech recognizer that converts the user’s speech to text using an acoustic model, an ASR class-based language model and a recognition lexicon model.

Kim (U.S. Patent Application Publication # 2016/0259971 A1) in paragraphs 66-68 along with figures 1 and 2a, teaches a system for detecting and 

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a user-customized interpretation and translation method comprising receiving, through an original text receiver, an original text; receiving, through a configuration manager, user-settings information comprises user language level information involving information about a foreign language skill level of a user and sentence translation information comprises translation type information which is based on the user language level information or set by a user; performing, by a translation object preprocessor, a preprocessing function on the original text to determine a translation type of the original text according to the received user- settings information when the original text is received; 4 JIM-0090-ETtranslating, by an automatic translator, the preprocessed original text; and outputting, by a user-customized original language information provider, an input original text, wherein when the user-settings information for requesting the 
 
Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

3.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Orsini (U.S. Patent Application Publication # 2014/0303960 A1), Wu (U.S. Patent Application Publication # 2014/0358518 A1), Yamauchi (U.S. Patent # 5646840 A), Choi (U.S. Patent Application Publication # 2013/0197898 A1), Talwar (U.S. Patent Application Publication # 2009/0248392 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case 



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)